Name: Council Directive 78/547/EEC of 12 June 1978 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers
 Type: Directive
 Subject Matter: technology and technical regulations;  information technology and data processing;  organisation of transport;  European Union law;  land transport;  marketing
 Date Published: 1978-06-26

 Avis juridique important|31978L0547Council Directive 78/547/EEC of 12 June 1978 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers Official Journal L 168 , 26/06/1978 P. 0039 - 0039 Finnish special edition: Chapter 13 Volume 8 P. 0139 Greek special edition: Chapter 13 Volume 7 P. 0124 Swedish special edition: Chapter 13 Volume 8 P. 0139 Spanish special edition: Chapter 13 Volume 8 P. 0189 Portuguese special edition Chapter 13 Volume 8 P. 0189 COUNCIL DIRECTIVE of 12 June 1978 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (78/547/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the technical requirements which must be met by the heating systems of passenger compartments and the wheel guards of motor vehicles differ from one Member State to another ; whereas it is therefore necessary that all Member States henceforward adopt the same requirements either in addition to or in place of their existing rules; Whereas checks on compliance with these requirements should be carried out under the EEC type-approval procedure for each type of vehicle as laid down in Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (3), as amended by Directive 78/315/EEC (4) ; whereas that Directive should accordingly be supplemented by inserting the provisions for that purpose in both Annex I (model information document) and Annex II (model EEC type-approval certificate), without prejudice to other amendments to the Directive, in particular those contained in the Commission proposal of 5 January 1977, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 70/156/EEC (model information document) shall be supplemented as follows: - "9.10.4. : heating systems for the passenger compartment", - "9.16. : wheel guards". Article 2 Annex II to Directive 70/156/EEC (model EEC type-approval certificate) shall be supplemented as follows: - "9.8.4. : heating systems for the passenger compartment", - "9.14. : wheel guards SD". Article 3 1. Member States shall bring into force the provisions necessary to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 4 This Directive is addressed to the Member States. Done at Luxembourg, 12 June 1978. For the Council The President K. OLESEN (1)OJ No C 118, 16.5.1977, p. 29. (2)OJ No C 114, 11.5.1977, p. 1. (3)OJ No L 42, 23.2.1970, p. 1. (4)OJ No L 81, 28.3.1978, p. 1.